NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RHINA MARGARITA TORRES-DE-                      No.    15-73586
ARGUETA; KARLA MARGARITA
ARGUETA-TORRES,                                 Agency Nos.       A206-849-219
                                                                  A206-849-220
                Petitioners,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Rhina Margarita Torres-De-Argueta and Karla Margarita Argueta-Torres,

natives and citizens of El Salvador, petition pro se for review of the Board of

Immigration Appeals’ order dismissing their appeal from an immigration judge’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their applications for asylum and withholding of removal. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th

Cir. 2020). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that petitioners

failed to establish they were or would be persecuted on account of a political

opinion or their membership in a particular social group. See Ayala v. Holder, 640

F.3d 1095, 1097 (9th Cir. 2011) (even if membership in a particular social group is

established, an applicant must still show that “persecution was or will be on

account of his membership in such group”); Barrios v. Holder, 581 F.3d 849, 856

(9th Cir. 2009) (political opinion claim rejected where petitioner did not present

sufficient evidence of political or ideological opposition to the gang’s ideals or that

the gang imputed a particular political belief to the petitioner); see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”).

      We lack jurisdiction to consider the new particular social groups raised in

the opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).

      Thus, petitioners’ asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach petitioners’ remaining


                                           2                                     15-73586
contentions as to their asylum and withholding of removal claims. See Simeonov v.

Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required

to decide issues unnecessary to the results they reach).

      The temporary stay of removal remains in place until the issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                 15-73586